DETAILED ACTION
Acknowledgements
Claims 1-6 are pending.
Claims 1-6 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. KR10-2009-0008745, PCT/KR2010/000665, 13/146,106, and 15/705,391, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Specifically, the prior filed applications do not provide support for “a user-customized survey or election service based on a mobile cloud,” an “editor’s metadata frame,” a “user-customized survey or election” or the features of “extracting the metadata and the metadata items to be included in the editor's metadata frame of the user customized survey or election service contents from the metadata description frame database using database query language,” “the editor's metadata frame is provided on the plurality of portable information devices by the service server simultaneously,” or “the editor's metadata frame inputs, attaches, or edits text or photo content to be included in the user-customized survey or election contents” recited in claims 1 and 4. 
Additionally, the prior filed applications do not provide support for “the editor's metadata frame is programmed to be produced as a web page suitable for screens on the plurality of portable information devices using HTML (Hypertext Markup Language) and CSS (Cascading Style Sheets) programs” as recited in claims 2 and 5, and “the user-customized survey or election service is a mobile cloud app, or a mobile web app-based or native app service” recited in claims 3 and 6. 
Therefore, the claims do not gain the benefit of the filing date of these prior filed applications.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “generating the metadata frame composed of the metadata and metadata items into a metadata description frame database using a metadata frame description method.” Claim 4 recites a similar limitation. The claims recites “into a metadata description frame database” but does not recite that anything is placed into the metadata description frame database. It is unclear whether this claim limitation means that the metadata frame is generated and placed into a metadata description frame database, or whether it means that the metadata frame is composed of metadata and metadata items which are in a metadata description frame database. 
Claims 2-3 and 5-6 are also rejected as each depends on either claim 1 or 4.
Claims 1 and 4 recite “creating the editor's metadata frame, a user interface with a programmed table type in order for the user's actual data for the extracted metadata and metadata items are entered.” It is unclear what is done with the “user interface with a programmed table type” in this limitation. Specifically, it is unclear whether the user interface is something that is created in addition to the editor’s metadata frame, or something that is used to create the editor’s metadata frame.
Claims 2-3 and 5-6 are also rejected as each depends on either claim 1 or 4.
Claim 1 and 4 recite “generating the metadata frame . . .” and “creating the editor’s metadata frame . . . .” It is unclear what the difference is between “generating” the metadata frame and “creating” the editor’s metadata frame. 
 Claims 2-3 and 5-6 are also rejected as each depends on either claim 1 or 4.
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Challey, et al. (US 2004/0128183) (“Challey”) in view of Liu, et al. (US 2014/0278781) (“Liu”) and Hidaka, et al. (US 2004/0030687) (“Hidaka”).
Regarding claims 1 and 4, Challey discloses a method and system for providing a user-customized survey or election service based on a mobile cloud using wired or wireless networks, comprising:
a service server (Challey ¶¶ 66, 100, 144)
a plurality of portable information devices including user's devices (Challey ¶¶ 67, 155), wherein the service server further comprising:
a central processing unit (CPU) (Challey ¶¶ 144-152);
a memory device (Challey ¶ 146-152);
a database (DB) system (Challey ¶¶ 66, 146, 157-158, 162), 
wherein the plurality of portable information devices are equipped with hardware and software for processing information related to the user-customized survey or election service (Challey ¶¶ 67, 155), 
wherein an editor's metadata frame is provided on the plurality of portable information devices to input and generate user-customized survey or election service contents (Challey ¶¶ 55-58, 63-64, 67, 88-93, 99, 111), 
wherein the editor's metadata frame is created with the steps comprising:
designing metadata and metadata items required for the user-customized survey or election service and a metadata frame indicating a relationship between the metadata and the metadata items (Challey ¶¶ 56, 58-59, 63-64, 99, 101, 111-112);
generating the metadata frame composed of the metadata and metadata items into a metadata description frame database (Challey ¶¶ 56, 63-64, 99, 111-112);
 extracting the metadata and the metadata items to be included in the editor's metadata frame of the user customized survey or election service contents from the metadata description frame database (Challey ¶¶ 61, 58-59, 63-64, 111-112)
creating the editor's metadata frame, a user interface a user interface with a programmed table type in order for the user's actual data for the extracted metadata and metadata items are entered (Challey Figure 13; ¶¶ 61, 88-93, 111-112);
presenting the created editor's metadata frame to the plurality of portable information devices (Challey ¶¶ 88-93, 111-113), 
wherein the editor's metadata frame is configured to be used to input the user's actual data into each of data items in the editor's metadata frame displayed on the plurality of portable information devices to generate the user-customized survey or election contents (Challey ¶¶ 88-93, 96), 
wherein the editor's metadata frame is provided on the plurality of portable information devices by the service server simultaneously (Challey ¶¶ 88-93, 96, 102, 104), and 
wherein the editor's metadata frame inputs, attaches, or edits text or photo content to be included in the user-customized survey or election contents (Challey Figures 6-8, 13; ¶¶ 58, 92-93, 96).
Challey does not specifically disclose that the portable information devices include user’s mobile phones. Challey also does not specifically disclose using a metadata frame description method, wherein the metadata description frame method for generating the metadata frame composed of the metadata and metadata items into the metadata description frame database uses at least one of the description method among 1) a description method by a Resource Description Framework (RDF), 2) an eXtensible Hyper Text Markup Language (XHTML) or XML (eXtensible Markup Language) description method, 3) a database data model description method, and 4) a spreadsheet description method. Challey further does not specifically disclose extracting items from a database using database query language.
	Liu discloses portable information devices that include user’s mobile phones (Liu Figure 3B; ¶¶ 19, 29, 59-61, 64).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Challey to include the user’s mobile phones of Liu as the portable information devices of Challey, as doing so only involves simple substitution of one know type of portable information device for another to yield a predictable result.  (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))
Challey in view of Liu does not specifically disclose using a metadata frame description method, wherein the metadata description frame method for generating the metadata frame composed of the metadata and metadata items into the metadata description frame database uses at least one of the description method among 1) a description method by a Resource Description Framework (RDF), 2) an eXtensible Hyper Text Markup Language (XHTML) or XML (eXtensible Markup Language) description method, 3) a database data model description method, and 4) a spreadsheet description method. Challey in view of Liu further does not specifically disclose extracting items from a database using database query language.
Hidaka discloses metadata description frames generated by using a metadata frame description method, wherein the metadata description frame method for generating the metadata frame composed of the metadata and metadata items into the metadata description frame database uses at least one of the description method among 1) a description method by a Resource Description Framework (RDF), 2) an eXtensible Hyper Text Markup Language (XHTML) or XML (eXtensible Markup Language) description method, 3) a database data model description method, and 4) a spreadsheet description method (Hidaka ¶¶ 80, 85, 87-88) and extracting items from a database using a query language (Hidaka ¶ 43) 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Challey in view of Liu to include using a metadata frame description method, wherein the metadata description frame method for generating the metadata frame composed of the metadata and metadata items into the metadata description frame database uses at least one of the description method among 1) a description method by a Resource Description Framework (RDF), 2) an eXtensible Hyper Text Markup Language (XHTML) or XML (eXtensible Markup Language) description method, 3) a database data model description method, and 4) a spreadsheet description method, and extracting items from a database using a query language, as disclosed in Hidaka, in order to save time in gathering and organizing information by the computer (Hidaka ¶¶ 2-4, 9, 10, 12).
Regarding claims 2 and 5, Challey discloses that the editor's metadata frame is programmed to be produced as a web page suitable for screens on the plurality of portable information devices using HTML (Hypertext Markup Language) and CSS (Cascading Style Sheets) programs (Challey ¶ 61).
Regarding claims 3 and 6, Liu discloses that user-customized survey or election service is a mobile cloud app, or a mobile web app-based or native app service (Liu Figure 3B; ¶¶ 19, 29, 59-61, 64).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schoech, et al. (US 2011/0055327) (“Schoech”) for disclosing the use of templates to generate surveys (See, e.g., Schoech ¶¶ 85-87, 95) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A. Nilforoush whose telephone number is (571)270-5298. The examiner can normally be reached Monday-Friday 12pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685